Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 and 29 remain for examination. Applicant's arguments filed on 01/11/2022 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 08/13/2021. Accordingly, this action has been made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van U.S. Publication No. 20160198202 A1 in view of Nassar (U.S. Patent Application Publication 20140359709 A1).
As to claim 1, Van teaches a method comprising: negotiating, by a content server and with a license server, a license associated with media content (Van Pa. [0074]) [A DRM system may enable a content provider to distribute protected (encrypted) content and service providers (rights issuers) to issue DRM Licenses (Rights Objects) for the protected content]; receiving, by the content server and from a user device, a request to access the media content (Van Pa. [0032]) [a client configured for requesting and receiving encrypted segments from the network on the basis of said manifest file; and/or, a secure module, preferably a DRM module, configured for requesting a DRM server a right to access at least part of the encrypted segments and for receiving at least part of said key information from said DRM server or from said client], determining, by the content server and based on the indication of the session security mechanism, to grant access to the media content; and sending, by the content server and to the user device (Van Pa. [0141-0150]), a content grant comprising a content key, wherein the content key is embedded in a manifest associated with the media content (Van Pa. [0018]) [the manifest file comprises key information for enabling decryption of encrypted segments, wherein the key information is linked to the manifest file. As this key information is only provided to, and/or can only be used by a requesting content processing device when it is authorized to access the content, effective protection of segmented content defined in a manifest file is provided], and wherein the content key is based on the license (Van Pa. [0074]) [The license contains permissions and keys to "access" the protected content]  
It is noted that Van does not appear explicitly disclose wherein the request to access 
However, Nassar discloses wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server (Nassar Pa. [0005-0006]) [authenticating a user account on the transferee endpoint, and receiving, from the transferee endpoint, input into the communication session, wherein the user account was used to initiate the communication session, and wherein the transferee endpoint acquired the identifiers for the communication session and the transferor endpoint from the transferor endpoint via a close-range communication connection] [0021] (A communication session server may perform an authentication of the second client device that requires the second client device to provide credentials associated with a user account)
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Nassar to the protection system of Van would have yield predictable results and resulted in an improved system, namely, a system that would provide communication session server may perform an authentication of the second client that requires the second client to provide credentials associated with a user account. (Nassar abstract)

As to claim 2, the combination of Van and Nassar teaches wherein determining to grant access to the media content (Van Pa. [0017]) [said content access request is granted by said DRM server] comprises determining entitlements associated with the user account (Nassar Pa. [0003]) [provide credentials associated with a user account] and pertaining to accessing media (Van Pa. [0022]) [provides a digital rights management scheme (DRM) for segmented content items and delivery of segmented content protected by such DRM scheme wherein different segments in a segmented content item]  
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Nassar to the protection system of Van would have yield predictable results and resulted in an improved system, namely, a system that would provide communication session server may perform an authentication of the second client that requires the second client to provide credentials associated with a user account. (Nassar abstract)

As to claim 3, Van teaches wherein establishing the session comprises one or more of the following: associating a security token with the session; establishing a session key; or negotiating a shared secret (Van Pa. [0110]) [encrypted segments may be shared by several "related" content collections so that there is no need to generate and store separate copies the segments forming a content collection]

As to claim 4, Van teaches wherein the determining to grant access to the media content further comprises determining that the security token, the session key, or the shared secret is valid (Van Pa. [0124]) [On the basis of the content ID, the DRM ID and/or further validation information (e.g. user- or device ID, password, tokens, etc.), the DRM server may check whether the license of the consumer is still valid]

As to claim 5, Van teaches wherein the determining to grant access to the media content further comprises evaluating a connection status (Van Pa. [0054]) [an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM)]

As to claim 6, Van teaches wherein the license is configured to limit a video playback of the media content according to a resolution or ad-insertion policy (Van Pa. [0087]) [Rights may provide access to content in order to play-back the content, record the content, store the content, forward or copy the content etc. In this application, the generic term "access" to content is used to describe the various rights that are possible]

As to claim 7, claim 7 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claims 9-8, claims 9-8 recite the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claims 10-13, claims 10-13 recite the claimed that contain respectively similar limitations as claims 3-6, therefore, they are rejected under the same rationale.

As to claims 14-19, claims 14-19 recite the claimed that contain respectively similar limitations as claims 1-6, therefore, they are rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claim 9; therefore, it is rejected under the same rationale.

Response to Arguments
Arguments
I. It is argued that: Publication No. 2016/0198202 (hereinafter "Van Brandenburg") in view of U.S. Publication No. 2014/0359709 (hereinafter "Nassar"). Office Action, at 6. In order for a combination of references to render a claim obvious, the combination of references must teach or suggest each and every feature of the claim. Here, features of the claims are missing from the cited references. 
Claim 1 recites, in part "receiving, by the content server and from a user device, a request to access the media content, wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the 
But, Nassar does not teach or suggest the recited features of claim 1. 
Nassar generally describes a system for "transferring a communication session from a 
first client to a second client via a close-range communication connection" without disrupting the continuity of the communication session. Nassar, at Abstract. Nassar, including the sections cited above, merely clarifies how a communication session between a first client device and a communication session server can be passed to a second client device seamlessly. For example, the communication session server can create "an identifier for the communication session and an identifier for the transferor endpoint" (the first client device) and then transmit the identifiers to the transferor endpoint. See Id., at para. [0005]. Then, the communication session server can receive "from the transferee endpoint [(the second client device)], the identifiers ... and a request to continue the communication session at the transferee endpoint, [and] authenticate a user account on the transferee endpoint." Id. At most, paragraph [0005] describes that a communication session server can create identifiers to send to a first client device and then receive the identifiers from the second client device (after the first client device sends the identifiers to the second client device). In an alternative implementation, the first client device can "serialize communication session data and to transmit serialized communication session data to the" second client device. Then, the 
However, passing a communication session from a first client device to a second client device without interrupting a connection to a communication session server does not teach or suggest "wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server," as recited in claim 1, for at least two reasons. First, Nassar does not teach or suggest an indication of a session security mechanism "associated with a session between the user device and an authentication server." Nassar does not describe an authentication server at all, let alone a "session between the user device and an authentication server," as recited in claim 1. Instead, Nassar describes that a "communication session server may perform an authentication of the second client device." Nassar, at para. [0003]. Indeed, Nassar only describes a session between a communication session server and first or second client devices, and Nassar only describes authentication as it pertains to the communication session server authenticating the transfer of a communication session with the first client device to the second client device. Thus, Nassar does not teach or suggest "a session security mechanism associated with a session between the user device and an authentication server," as recited in claim 1. 
Additionally, Nassar does not teach or suggest "an authentication server associated with the content server," as recited in claim 1. As stated above, Nassar does not mention an authentication server at all. The authentication takes place directly between 
  security mechanism associated with a session between the user device and an authentication server associated with the content server." 
Van Brandenburg does not remedy the deficiencies of Nassar noted above with respect to claim 1. Van Brandenburg and Nassar, both individually and in combination, do not teach or suggest each and every feature of claim 1, and therefore claim 1 is patentable over the cited references. Accordingly, reconsideration and withdrawal of the § 103 rejection of claim 1 is respectfully requested. 
Independent claims 7 and 14 recite similar, albeit not identical, features as claim 1. For reasons similar to those presented above with respect to claim 1, claims 7 and 14 are also patentable over Van Brandenburg and Nassar. Furthermore, claims 2-6, 8-13, and 15-20 depend, either directly or indirectly, from one of claims 1, 7, and 14. Therefore, claims 2-6, 8-13, and 15- 20 are patentable at least based on their dependence on one of claims 1, 7, and 14, in addition to the features that each recites. Accordingly, reconsideration and withdrawal of the § 103 rejection of claims 2-20 is respectfully requested. 
 
Examiner’s response b: 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In addition, with respect to the claimed limitation “wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server”
Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
Furthermore, the above limitation has been interpreted as “a session between the user device and an authentication server” which is described in multiple embodiments of Nassar’s reference (For example, paragraph [0021] [A ‘communication session server’ (read authentication server) may perform an authentication of the second ‘client device’ (read user device) that requires the second client device to provide credentials associated with a user account])
an indication of a session security mechanism” which can be viewed as any secure session and that is well known in the art.
As consequence, the Applicant’s arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491